Title: To Thomas Jefferson from James Monroe, 14 May 1798
From: Monroe, James
To: Jefferson, Thomas


          
            Dear Sir
            Fredbg May 14 1798.
          
          Since my last I have been here attending this court, being detained by a cause of Colo. Mercer wh. was argued yesterday. I leave town to day on my way home. Your letters if you have written me any since I came here are at Charlottesville, so that they cannot be answered till after my arrival there. After perusing Pickering’s objections to my advances abroad &ca, comprised in my acct., I can best determine whether it will  be necessary for me to proceed to Phila. or not. In consideration of the acct. alone I wod. much rather not go there, since I wod. rather lose much than leave it open, & even pay the same sum three times over, subject to rectification hereafter, than accept any thing as a condesention from the admn.—or any of its members. But if there is any other object the case is altered relative to wh., & the nature of the object if any such there be I shall doubtless be advised by yr letters in Alb: when I arrive there.There is a meeting in town to day of the merchants to address the President as other places have done Eastward of this approving his measures. There is a party in opposition of young respectability, so that the issue is incertain. I avoid the whole of this business, having nothing to do with it; I mention this circumstance lest being here, tho’ on my duty of a nature too indispensable, having two causes to argue this day before I leave town, the contrary shod, be insinuated.
        